Citation Nr: 0321439	
Decision Date: 08/27/03    Archive Date: 09/02/03

DOCKET NO.  01-08 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of a low 
back injury. 

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his son


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel

INTRODUCTION

The veteran served on active duty from August 1974 to 
December 1974, with additional service with the Florida Army 
National Guard.  This appeal arises from a November 1999 
rating decision by the VA Regional Office (RO) in St. 
Petersburg, Florida, which denied the benefits sought on 
appeal.  

The issue of entitlement to service connection for 
hypertension will be discussed in the remand portion of this 
decision. 


FINDING OF FACT

Medical evidence shows that the veteran has a low back 
disability as a result of an injury sustained during a period 
of inactive duty training with the Florida Army National 
Guard.


CONCLUSION OF LAW

The veteran's residuals of a low back injury are related to 
service.  38 U.S.C.A. §§ 101, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.310 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran claims that he suffers from a low back disability 
as a result of an injury he sustained during inactive duty 
training with the Florida Army National Guard.  For the 
reasons set forth below, the Board finds that the evidence 
supports the veteran's claim. 

Service connection may be granted for a disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R.          § 3.303(a).  As a 
general matter, service connection for a disability on the 
basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service; and (3) a relationship or nexus 
between the current disability and any injury or disease 
during service.  See Cuevas v. Principi, 3 Vet. App. 542 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

The term active military, naval, or air service includes 
active duty; a period of active duty for training, during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in line of duty; and 
any period of inactive duty training, during which the 
individual concerned was disabled or died from an injury 
incurred in or aggravated in line of duty.  See 38 U.S.C.A. § 
101(22), (23), (24); 38 C.F.R. § 3.6(a).  See generally 
Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  Active 
duty for training includes full-time duty performed by 
members of the National Guard of any State.  See 38 C.F.R. § 
3.6(c).  Inactive duty training includes duty, other than 
full-time duty, performed by a member of the National Guard 
of any State.  See 38 C.F.R. § 3.6(d).

In this case, the veteran claims that he injured his back in 
July 1992 while unloading heavy equipment during inactive 
duty training with the Florida Army National Guard.  The 
following evidence supports the veteran's claim.  In a Line 
of Duty Determination, dated July 1992, it was noted that the 
veteran sprained his back while unloading ammunition during 
inactive duty training with the Army National Guard.  It was 
therefore determined that the injury was incurred in the line 
of duty.  

The Board developed the record on its own, pursuant to 38 
C.F.R. § 19.9(a)(2)(ii) (2002), by scheduling the veteran for 
a VA examination to determine whether he currently suffers 
from a back disability as a result of the July 1992 in-
service injury.  Although the RO has not had the opportunity 
to review this examination report, in light of the favorable 
decision concerning this issue, the Board finds that the 
veteran has not been prejudiced by not having the RO 
adjudicate the veteran's claim based on the newly submitted 
evidence.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993).  

The veteran was examined by the VA in 2003, which included a 
review of the claims file by the examining physician.  A 
physical examination revealed that the veteran suffered from 
degenerative disc disease of the lumbar spine with 
radiculitis.  The examiner opined that "it is as likely as 
not that his diagnosis of his back condition was incurred 
during or as a result of his National Guard Service.  [The 
veteran's] C-file was reviewed and revealed involvement of 
his back in a lifting action while in the National Guard."  

Based on the foregoing, the Board finds that the veteran's 
low back disability is related to service.  The evidence 
shows that the veteran injured his back while on inactive 
duty training with the Army National Guard.  The evidence 
also includes competent medical evidence relating the 
veteran's current low back disability to that injury.  
Accordingly, the Board finds that service connection for 
residuals of low back injury is warranted.   


ORDER

The claim for service connection for residuals of a low back 
injury is granted.


REMAND

The veteran claims that he is entitled to service connection 
for hypertension.  Before the Board can adjudicate this 
claim, however, additional action by the RO is necessary.  

The Board notes that important procedural aspects of the law 
for veterans claiming compensation benefits have changed 
during the course of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)).  The VCAA includes an enhanced duty 
on the part of VA to notify a claimant of the information 
and evidence necessary to substantiate a claim for VA 
benefits.  The claimant must also be notified of which 
evidence, if any, he or she is expected to obtain and submit 
and which evidence will be retrieved by VA.  See 38 U.S.C.A. 
§ 5103(a) and (b) (West 2002).  See also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  38 U.S.C.A. 
5107.  See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

As mention above, the Board developed the record on its own 
by requesting additional evidence.  38 C.F.R. 
§ 19.9(a)(2)(ii).  In particular, the Board requested and 
obtained Social Security Administration records and scheduled 
the veteran for a VA examination to determine the etiology of 
his hypertension.  In Disabled American Veterans v. Secretary 
of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated 38 C.F.R. §§ 19.9(a)(2) and (a)(2)(ii), noting 
that it is inconsistent with 38 U.S.C.A. § 7104(a) (West 
2002) because it denies appellants a "review on appeal" 
when the Board considers additional evidence without having 
to remand the case to the RO for initial consideration.  As 
such, a remand in this case is required for the RO to 
adjudicate the veteran's claim for service connection for 
hypertension based on the newly submitted evidence.  

Accordingly, the case is hereby remanded to the RO for the 
following action:

After undertaking any additional 
development or notification action 
necessitated by the VCAA, the RO should 
readjudicate the issue of entitlement to 
service connection for hypertension after 
considering all evidence received since 
the Statement of the Case was issued in 
August 2001.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be furnished 
with a supplemental statement of the 
case, if in order, and be provided an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




	                     
______________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



